Citation Nr: 0432941	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  97-00 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an original rating in excess of 10 percent 
for frostbite of the feet, for the period prior to January 
12, 1998.

2.  Entitlement to an increased rating in excess of 10 
percent for frostbite of the right foot with polyneuropathy 
and Raynaud's phenomenon, for the period on and subsequent to 
January 12, 1998.

3.  Entitlement to an increased rating in excess of 10 
percent for frostbite of the left foot with polyneuropathy 
and Raynaud's phenomenon, for the period on and subsequent to 
January 12, 1998.

4.  Entitlement to an increased (compensable) rating for 
bilateral defective hearing, to include consideration of an 
extraschedular evaluation.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to direct service connection 
for headaches.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a groin injury.

7.  Entitlement to service connection for a lumbar strain.

8.  Entitlement to service connection for hypertension.  

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinea 
pedis.

10.  Entitlement to service connection for diabetes mellitus.  

11.  Entitlement to service connection for right shoulder 
impingement (claimed as a clavicular condition).  

12.  Whether the veteran's Notice of Disagreement received on 
December 19, 1997, seeking an earlier effective date for 
service connection for residuals of frostbite of the feet was 
timely filed.  

13.  Whether the veteran's Notice of Disagreement received on 
March 2, 1998, seeking an earlier effective date for service 
connection for hearing loss was timely filed.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple decisions of Department of 
Veterans Affairs (VA) Regional Offices (RO's).   

Frostbite of the feet was granted service connection by 
January 1996 rating decision with a noncompensable 
evaluation, effective March 9, 1995.  The same rating 
decision continued the veteran's noncompensable rating for 
his service-connected hearing loss, denied service connection 
for tinnitus, headaches, a groin strain, and a 10 percent 
rating for multiple, noncompensable, service-connected 
disabilities.  In February 1996, the veteran filed a notice 
of disagreement (NOD) to all of the issues decided in the 
January 1996 rating decision.  A Report of Contact dated 
December 18,1995, stated that the veteran was seeking an 
earlier effective date for his frostbite of the feet and that 
the veteran was seeking service connection for tinnitus and 
headaches as secondary to his service-connected hearing loss.  

The Board notes that a February 19, 1996 letter from the 
veteran's then representative was stated to be an NOD and 
requested that a statement of the case (SOC) be issued as to 
the issues of a compensable rating for residuals of frostbite 
to the feet, service connection for tinnitus, and an 
increased rating for hearing loss (including 38 C.F.R. 
§ 3.321(b) consideration).  In March 1996, an SOC was issued 
as to the following issues: (1) service connection for 
residuals of frostbite of the feet, bilateral; (2) service 
connection for tinnitus; (3) increased rating for hearing 
loss, rated as noncompensable; and (4) entitlement to a 10 
percent evaluation based on multiple, noncompensable, 
service-connected disabilities.  It is acknowledged that 
service connection for frostbite of the feet had already been 
granted by the January 1996 rating decision.  A March 1996 
letter from the veteran's then representative was accepted as 
a substantive appeal as to the issues of an increased 
evaluation for residuals of frostbite of the feet, an 
increased rating for hearing loss, and service connection for 
tinnitus.  

In June 1996, a personal hearing was held at the Little Rock 
RO.

In October 1996 a supplemental statement of the case (SSOC) 
was issued as to the following issues: (1) an increased 
evaluation for residuals of frostbite of both feet; (2) 
service connection for tinnitus; (3) increased rating for 
hearing loss; (4) entitlement to a 10 percent evaluation 
based on multiple, noncompensable, service-connected 
disabilities; (5) service connection for headaches; and (6) 
service connection for groin strain.  His service-connected 
residuals of frostbite of the feet, bilateral, was increased 
to 10 percent disabling, effective March 9, 1995.  As such, 
the veteran was informed that the issue of entitlement to a 
10 percent evaluation based on multiple, noncompensable, 
service-connected disabilities was consequently rendered 
moot.  

In November 1996 statements from both the veteran and his 
then representative, it was stated that it was agreed that 
the noncompensable hearing loss rating was "correct in light 
of the tables found at 38 C.F.R. 4.124."  It was further 
agreed that the issue of entitlement to a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disabilities had been rendered moot.  In addition, 
the veteran's then representative stated that the veteran had 
no argument to present on his groin pain because it was 
"apparently attributable to non-service connected 
disorders."        
 
In November 1997, the veteran filed a claim for service 
connection for a back condition and service connection for 
hypertension.  He also stated that he wanted to reopen his 
claim for service connection for headaches and stated that he 
continued to have problems with his groin.  He also indicated 
that he had been diagnosed with Raynaud's syndrome caused by 
the frostbite, as well as tinea pedis.  In a statement from 
the veteran, dated November 3, 1997, he stated that he wanted 
to file for an earlier effective date for his service-
connected residuals of frostbite of the feet and for hearing 
loss.  In December 1997, an NOD was received by the veteran 
as to an earlier effective date for residuals of frostbite of 
the feet.  In January 1998, the RO sent the veteran a letter 
acknowledging that it had received his statement and 
informing him that it had been filed too late and, therefore, 
could not be accepted as an NOD.    

In March 1998, the veteran's then representative submitted a 
letter claiming entitlement to an earlier effective date for 
establishment of service connection for hearing loss.  

A Hearing Officer decision of May 1998 determined that the 
veteran's service-connected residuals of frostbite of the 
feet, bilateral, was 10 percent disabling from March 9, 1995 
through January 11, 1998 and that from January 12, 1998, the 
right and left foot were each rated as 10 percent disabling.  
A May 1998 SSOC mirrored the above. The SSOC also continued 
the noncompensable rating for hearing loss and denied service 
connection for headaches, groin strain, and tinnitus.  

In August 1998, the veteran submitted an NOD on the denial of 
a clothing allowance from the North Little Rock Prosthetics 
Clinic.  An application was filed in July 1998.  Denial by 
the VA outpatient clinic and notice of such were also in July 
1998.  The Board notes that a separate NOD was filed on this 
issue in March 1999.  A March 1999 Congressional Call report  
noted that there was no evidence that the RO had received a 
substantive appeal on the clothing allowance issue.  In this 
regard, it was noted that the SOC was issued by Prosthetics.  
A VA Form 9 was, indeed, received by the RO with regard to 
this issue in June 1999.     

In October 1998, the veteran filed a claim for service 
connection for Raynaud's syndrome as secondary to his 
service-connected residuals of frostbite to both feet.   

A March 1999 Board decision granted service connection for 
tinnitus, denied an increased rating for hearing loss, and 
remanded the issues of whether new and material evidence had 
been presented to reopen a claim of entitlement to direct 
service connection for headaches, whether new and material 
evidence had been presented to reopen a claim of entitlement 
for residuals of a groin injury, entitlement to an increased 
evaluation for frostbite of the feet prior to January 12, 
1998, and entitlement to an increased evaluation for 
frostbite of both the left and right foot from January 12, 
1998.   

It was stated in the March 1999 Board decision that, with 
respect to the headaches and groin injury service connection 
issues, the veteran expressed timely disagreement with the 
January 1996 rating decision.  However, after a Supplemental 
Statement of the Case was issued him in October 1996, (which 
was, in effect, the Statement of the Case as to these 
issues,) a Substantive Appeal on said direct-incurrence of 
service connection issues was not timely filed.  That January 
1996 rating decision represents the last final decision with 
respect to the issues of direct incurrence service connection 
for headaches and residuals of a groin injury.  It is noted 
that a claim for headaches secondary to hearing loss has been 
raised.

It was further stated that the Board liberally construed a 
subsequent written statement from the veteran, received in 
August 1998, as a Substantive Appeal with respect to the May 
1998 hearing officer's decision/Supplemental Statement of the 
Case, which, in part, denied direct-incurrence service 
connection for headaches and residuals of a groin injury.  
The Board reframed these service connection issues as 
delineated on the title page of this decision, to wit: 
Whether new and material evidence has been submitted to 
reopen claims of entitlement to direct service connection for 
headaches and residuals of a groin injury.  

In April 1999, the veteran filed a claim for entitlement to 
service connection for diabetes.  

In May 1999, the veteran filed an NOD with the initial 
evaluation for tinnitus and with the effective date.  

On June 8, 1999, the RO received a VA Form 9 as to the 
following issues: entitlement to a clothing allowance, groin 
pain, tinnitus, shoulder pain, hypertension, headaches, 
Raynaud's, pain of the hands, tinea pedis, hearing loss, and 
itching.  On June 9, 1999 a copy of the same VA Form 9 was 
received by the RO, which listed only the issue of 
entitlement to a clothing allowance.  The Board notes that 
the issues of whether new and material evidence had been 
presented to reopen a claim of entitlement to direct service 
connection for headaches and whether new and material 
evidence had been presented to reopen a claim of entitlement 
for residuals of a groin injury were already on appeal.  
Further, the veteran had not yet been issued an SOC on the 
issues of an increased evaluation for tinnitus and an earlier 
effective date for the tinnitus evaluation.   The claim for 
an increased rating for hearing loss was denied by the March 
1999 Board decision.  A September 1987 rating decision denied 
service connection for tinea pedis.  This decision became 
final.  He filed a claim to reopen this issue in November 
1997, but it had not been adjudicated.  In the November 1997 
statement the veteran also claimed service connection for 
hypertension and service connection for Raynaud's, however, 
these issues, too, had not been adjudicated.  The Board notes 
that the veteran filed a claim of entitlement to service 
connection for his hands in March 1995, however, this issue 
had not been adjudicated by the RO at the time the RO 
received the VA Form 9.  Finally, there is no record of the 
veteran having filed claims for service connection for 
shoulder pain or for itching.     

In August 1999, the veteran filed a claim for service 
connection for depression secondary to hearing loss and 
tinnitus.  

In March 2000, the veteran filed a claim for service 
connection for a right shoulder condition.  

In April 2000, an SOC was issued as to the issues of an 
increased evaluation for tinnitus, evaluated as 10 percent 
disabling, and entitlement to an earlier effective date for 
entitlement to service connection for tinnitus, currently 
June 6, 1995.  A May 2000 letter from the veteran's then 
representative stated that they were pleased with the 10 
percent rating for tinnitus "and recognize that it is the 
highest rating that can be received."  However, the letter 
also stated that an effective date one year earlier than the 
one received was warranted.  

An application for TDIU was noted to have been received in 
August 2000.  

In September 2000, the RO sent the veteran a letter informing 
him that his NOD received on December 19, 1997, for an 
earlier effective date to establish service connection for 
residuals of frostbite of the feet was received more than one 
year after notification of the decision and may not be 
accepted as a valid NOD.  The letter also informed the 
veteran that his NOD, received on March 2, 1998, for an 
earlier effective date to establish service connection for 
hearing loss was received more than one year after 
notification of the decision and may not be accepted as a 
valid NOD.  He was further informed that VA's determination 
was appealable and that the enclosed VA Form 4107 explained 
his rights to disagree with that decision.  In October 2000, 
the veteran's then representative submitted an NOD as to the 
above determination.  In May 2001, the veteran's then 
representative prematurely submitted a substantive appeal.  
On May 8, 2001, the RO issued an SOC as to the issue of 
timeliness of Notices of Disagreement.  In August 2001, a VA 
Form 9 was received.     

In December 2000, the Board, as directed by the United States 
Court of Appeals for Veterans Claims (Court), remanded the 
issue of entitlement to an increased (compensable) rating for 
bilateral defective hearing, to include consideration of an 
extraschedular evaluation, to the RO.    

In October 2001, the veteran submitted a claim for service 
connection for residuals of a cold injury to the hands.  
However, the Board notes that a claim for service connection 
of the hands was already pending.  

In April 2002, the RO issued an SSOC as to the following 
issues: evaluation of frostbite of both feet prior to January 
12, 1998; evaluation of frostbite, right foot, with 
polyneuropathy and Raynaud's Phenomenon, evaluated as 10 
percent disabling; evaluation of frostbite, left foot, with 
polyneuropathy and Raynaud's Phenomenon, evaluated as 10 
percent disabling; evaluation of hearing loss, evaluated as 
noncompensable; service connection for headaches; and service 
connection for a groin strain.  

Also in April 2002, the RO issued a rating decision which 
granted service connection for major depression with an 
evaluation of 30 percent, effective August 11, 1999, and an 
evaluation of 50 percent effective June 14, 2000; denied 
service connection for a lumbar strain; denied service 
connection for hypertension; granted service connection for 
cold injury of the left hand with Raynaud's phenomenon with 
an evaluation of 10 percent, effective May 13, 1999; granted 
service connection for cold injury of the right hand with 
Raynaud's phenomenon with an evaluation of 10 percent, 
effective May 13, 1999; found that new and material evidence 
had not been presented to reopen a claim of service 
connection for tinea pedis; denied service connection for 
early impingement, right shoulder; denied service connection 
for a left shoulder condition; denied service connection for 
diabetes mellitus; and denied entitlement to TDIU.  

In May 2002, the veteran submitted an NOD as to the denials 
of the following issues: service connection for a lumbar 
strain; service connection for hypertension; service 
connection for a right shoulder condition; service connection 
for a left shoulder condition; service connection for 
diabetes mellitus; and whether new and material evidence had 
been presented to reopen the issue of service connection for 
tinea pedis.  

In June 2002, the veteran filed a claim for entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
Also in June 2002, the veteran filed a claim for an earlier 
effective date for his service-connected conditions of the 
hands and an earlier effective date for Raynaud's phenomenon.  

In November 2002, the veteran submitted a substantive appeal 
as to the issue of timeliness of Notices of Disagreement (EED 
tinnitus and EED cold injury to the feet?).  

In March 2003, the veteran submitted a statement requesting 
that the claim for entitlement to a clothing allowance be 
reopened.  In this regard, the Board notes that the veteran 
has already perfected an appeal on this issue.  Additionally, 
the veteran requested that his service-connected conditions 
of the hands be reopened.  

In April 2003, the RO issued an SSOC in which: the 
noncompensable rating for hearing loss was continued; it was 
determined that new and material evidence had not been 
presented to reopen the claim of service connection for 
headaches; it was determined that new and material evidence 
had not been presented to reopen the claim of service 
connection for groin injury residuals; an initial evaluation 
of bilateral frostbite residuals, was continued as 10 percent 
disabling for the period prior to January 12, 1998; an 
evaluation of right foot frostbite with polyneuropathy and 
Raynaud's phenomenon for the period from January 12, 1998, 
was continued as 10 percent disabling; and an evaluation of 
left foot frostbite with polyneuropathy and Raynaud's 
phenomenon for the period from January 12, 1998, was 
continued as 10 percent disabling.  

Also in April 2003, the RO issued a rating decision in which 
an increased evaluation for major depressive disorder was 
denied and service connection for PTSD was denied.  In May 
2003, the veteran submitted an NOD to the denial of service 
connection for PTSD.  However, in a statement from the 
veteran, received in July 2003, he stated that he wanted to 
waive his claim for PTSD.  An August 2003 Report of Contact 
stated that the veteran called and stated that he wanted his 
PTSD claim stopped.      

In June 2003, the RO issued an SOC as to the following 
issues: (1) service connection for a lumbar strain; (2) 
service connection for hypertension; (3) service connection 
for right shoulder impingement (claimed as a clavicular 
condition); (4) service connection for a left shoulder 
condition; (5) service connection for diabetes mellitus; (6) 
service connection for tinea pedis (actually a new and 
material evidence issue); (7) entitlement to an earlier 
effective date for the grant of service connection for right 
hand cold injury with Raynaud's phenomenon; and (8) 
entitlement to an earlier effective date for the grant of 
service connection for left hand cold injury with Raynaud's 
phenomenon.  

A July 14, 2003, Report of Contact stated that the veteran 
wanted to clarify that he was claiming an earlier effective 
date for his service-connected conditions of the feet, and 
not for his service-connected conditions of the hands.  

Also in July 2003, the veteran submitted a VA Form 9 as to 
the following issues: service connection for a lumbar strain; 
service connection for hypertension; service connection for 
right shoulder impingement (claimed as a clavicular 
condition); service connection for diabetes mellitus; and for 
a higher evaluation for his right and left hand conditions, 
specifically, a higher evaluation of 20 percent.  In this 
regard that veteran stated that he was not seeking an earlier 
effective date for his service-connected conditions of the 
hands.        

Accordingly, the Board refers the matter of increased 
evaluations for his service-connected right and left hand 
conditions to the RO for appropriate action.  

A December 2003 rating decision continued the 10 percent 
evaluation for the veteran's service-connected right hand 
cold injury with Raynaud's phenomenon and the 10 percent 
evaluation for the veteran's service-connected left hand cold 
injury with Raynaud's phenomenon.

The veteran filed another claim for TDIU in 2004.  

In April 2004, the veteran was afforded a video conference 
hearing before the undersigned Veterans Law Judge.    


FINDINGS OF FACT

1.  In an unappealed decision dated in September 1987, the RO 
denied the veteran's claim of entitlement to service 
connection for tinea pedis.

2.  The evidence received since the RO's September 1987 
decision regarding the issue of entitlement to service 
connection for tinea pedis, which was not previously of 
record, is cumulative of other evidence of record, does not 
bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  In an unappealed decision dated in January 1996, the RO 
denied the veteran's claims of entitlement to service 
connection for headaches and for a groin injury.
 
4.  The evidence received since the RO's January 1996 
decision regarding the issues of entitlement to service 
connection for headaches and service connection for a groin 
injury, which was not previously of record, is cumulative of 
other evidence of record, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claims.
  
5.  A low back condition was not manifested in service and is 
not otherwise related to service.

6.  Hypertension was not manifested in service, or within one 
year of separation from service and is not otherwise related 
to service.

7.  Diabetes mellitus was not manifested in service, or 
within one year of separation from service and is not 
otherwise related to service.

8.  A right shoulder condition was not manifested in service 
and is not otherwise related to service.
 

CONCLUSIONS OF LAW

1.  New and material evidence has not been presented since 
the September 1987 final rating decision, and the claim for 
service connection for tinea pedis is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156 (as in effect prior to August 29, 2001), 3.160(d), 
20.200, 20.302(a), 20.1103 (2003).

2.  New and material evidence has not been presented since 
the January 1996 final rating decision, and the claims for 
service connection for headaches and for a groin injury are 
not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156 (as in effect prior to August 29, 
2001), 3.160(d), 20.200, 20.302(a), 20.1103 (2003).
  
3.  A low back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).

4.  Hypertension was not incurred in or aggravated by active 
service; nor may it be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1131, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).

5.  Diabetes mellitus was not incurred in or aggravated by 
active service; nor may it be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1131, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).

6.  A right shoulder condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA

The VCAA made significant changes in VA's duty to notify and 
assist claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  Regulations implementing the VCAA have been adopted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2003).  
However, these regulations have applicability constraints on 
development of claims to reopen a finally decided claim.  See 
66 Fed. Reg. 45620 (August 29, 2001).  Specifically, the 
second sentence in 38 C.F.R. § 3.159(c), stating that VA will 
give the assistance described in paragraphs (c)(1), (c)(2), 
and (c)(3) to an individual attempting to reopen a finally 
decided claim, only applies to a claim to reopen a finally 
decided claim received on or after August 29, 2001.  Id.  
Thus, it is not applicable with regard to the above-
enumerated claims to reopen.  Further, the United States 
Court of Appeals for the Federal Circuit in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) and Holliday v. Principi, 
14 Vet. App. 280 (2001) to the extent that they indicated 
that retroactive application might be appropriate in regards 
to the VCAA.       

The VCAA imposes upon VA a duty to notify the veteran of 
information and evidence necessary to substantiate his claim, 
and of which information and evidence, if any, he must 
produce, and of which information and evidence, if any, VA 
will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

38 C.F.R. § 3.159(b) applies to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  See 66 Fed. Reg. 45620 (August 29, 2001).  Under 
38 C.F.R. § 3.160(c), a pending claim is an application that 
has not been finally adjudicated.  Thus, 38 C.F.R. § 3.159(b) 
applies to the claims to reopen on appeal.      

38 C.F.R. § 3.159(b)(1) (2002) states in pertinent part:
 
When VA receives a complete or 
substantially complete application for 
benefits, it will notify the claimant of 
any information and medical or lay 
evidence that is necessary to 
substantiate the claim.  VA will inform 
the claimant which information and 
evidence, if any, that the claimant is to 
provide to VA and which information and 
evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA 
will also request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim.
 
In this case, to the extent that the changes effected by the 
VCAA are applicable in the instant matter, they have been 
applied to the appellant's claims to reopen the issues of 
service connection for headaches, a groin injury, and tinea 
pedis.  For example, the June 2003 SOC addressed the issue of 
tinea pedis and the April 2002 April 2003 SSOC's addressed 
the issues of headaches and a groin injury.  Additionally, an 
April 2003 RO letter to the veteran addressed the issue of 
tinea pedis.      

As for the claims for service connection, VA has a duty to 
notify the appellant of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  A January 2001 RO letter to 
the veteran informed him of the general requirements to 
establish service connection and, specifically, evidence 
needed to support the following claims for service connection 
on appeal: diabetes mellitus, hypertension, a right shoulder 
condition (claimed as a clavicular condition), and a back 
condition.  An April 2003 RO VCAA letter to the veteran 
addressed the issues of service connection for hypertension, 
service connection for lumbosacral strain, service connection 
for his bilateral shoulder conditions, service connection for 
diabetes mellitus, and his claim for service connection for 
tinea pedis (new and material evidence claim).  The letter 
informed him of what the evidence must show to establish 
entitlement to service connection and informed him of what 
evidence VA had received.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The Court of Appeals 
for Veterans Claims (CAVC) has emphasized that the provisions 
of the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.

Here, the January 2001 letter also informed the veteran that 
VA would obtain any medical records from VA Medical Centers, 
the military, or any medical records from other Federal 
agencies.  Additionally, the letter stated that VA would 
schedule the veteran for a VA examination if appropriate.  
The April 2003 RO letter stated that VA must make reasonable 
efforts to help the veteran obtain such things as medical 
records, employment records, or records from other Federal 
agencies.  It was also stated that VA would assist him by 
providing a medical examination or getting a medical opinion 
if it was decided it was necessary to make a decision on his 
claim.  An April 2004 RO letter to the veteran stated that VA 
was working on, inter alia, his claims for an increased 
evaluation for his service-connected right and left foot 
conditions and increased rating for hearing loss.  The April 
2004 letter informed the veteran that VA was responsible for 
getting relevant records from VA hospitals (including private 
facilities where there was VA authorized treatment), or form 
the Social Security Administration.  Additionally, the letter 
stated that VA would make reasonable efforts to obtain 
relevant records not held by any Federal agency, to include 
medical records from state or local governments, private 
doctors and hospitals, or current or former employers.  
Finally, the letter also stated that VA would schedule the 
veteran for a VA examination or obtaining a VA medical 
opinion if it was decided that such was necessary in order to 
make a decision on his claims.      
  
In addition, the June 2003 statement of the case (SOC) and 
April 2003 supplemental statement of the case (SSOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2003), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2003).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2003).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters that were 
provided to the appellant do not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  For instance, the June 
2003 SOC and April 2003 SSOC both included the language of 
38 C.F.R. § 3.159(b)(1).  Thus, the RO letters, combined with 
the June 2003 SOC and April 2003 SSOC, complies with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Finally, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

			II.  New and Material Evidence 

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claims to reopen were already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
appeal under the older version of the regulations.

Under the older version of section 3.156 of the Code of 
Federal Regulations, new and material evidence is defined as 
follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

Service connection for tinea pedis was denied in September 
1987.  As the decision was not appealed it, therefore, became 
final.  Service connection for headaches and a groin injury 
were denied in January 1996.  These decisions, too, became 
final.  However, applicable law provides that a claim which 
is the subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108. 

Here, the veteran filed to reopen his claim for entitlement 
to service connection for tinea pedis in November 1997.  In 
April 2002, the RO denied the claim.  As for his claims of 
entitlement to service connection for headaches and a groin 
injury, as noted in the Introductory portion of this 
decision, the Board liberally construed a written statement 
from the veteran, received in August 1998, as a Substantive 
Appeal with respect to the May 1998 hearing officer's 
decision/Supplemental Statement of the Case, which, in part, 
denied direct-incurrence service connection for headaches and 
residuals of a groin injury.  The Board must consider the 
threshold question of whether new and material evidence has 
been submitted to reopen the claims.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).
				
				A.  Headaches

The evidence of record at the time of the January 1996 rating 
decision includes the veteran's SMR's, which are negative for 
any treatment for, or diagnosis of, a headache condition.  A 
July 1987 VA ENT examination report stated that the veteran 
complained of occasional headaches for the past eight years.  
A May 1995 VA medical record noted of complaints of 
headaches.     

Evidence received since the January 1996 rating decision 
includes a December 1996 letter from Dr. Samuel B. Welch 
stating that the veteran had some moderate ethmoid sinusitis, 
but that he thought that it was enough to account for his 
chronic headaches.  A May 1997 VA progress note indicated 
that the veteran complained of headaches when cold blows in 
his face.  It was noted that the headaches were mainly 
frontal in nature.  The examiner stated that it sounded like 
allergies.  A December 1997 statement from Dr. Samuel B. 
Welch stated that the veteran's long-standing headaches may 
be related to his sinusitis, but that he was unaware of any 
connection between hearing loss and headaches.  He 
specifically stated that "it is my professional opinion that 
these two are not related and the headaches are not in any 
way being aggravated by his hearing loss."  A May 1999 note 
listed an impression of headaches.  In a July 2000 VA medical 
report from Linda Coleman, APN, a psychiatric clinical nurse 
specialist, it was stated that if the veteran was around loud 
noises for any period of time his tinnitus increased.  This 
was stated to produce headaches and interfere with his sleep.     
  
This evidence had not been considered previously, but is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  It is basically cumulative 
and does nothing to suggest that the veteran had chronic 
headaches during service.  The veteran has not, therefore, 
presented new and material evidence regarding the previously 
denied claim.  The Board acknowledges the above medical 
record from Linda Coleman, but points out that the Board, in 
its March 1999 decision, specifically framed this issue as 
entitlement to service connection on a direct basis only and 
there has been no evidence submitted to show the presence of 
headaches in service.  Accordingly, the claim to reopen the 
issue of entitlement to direct service connection for 
headaches is denied.  To the extent that secondary service 
connection is being claimed, that issue must be addressed by 
the RO.
 
				B.  Groin Injury

The evidence of record at the time of the January 1996 rating 
decision includes the veteran's SMR's, which include a 
December 29, 1977 report noting that the veteran complained 
of pain in the groin.  The assessment was lymphadenopathy.  
The separation examination report was negative for any 
complaints of, or a diagnosis of, a groin condition.  A May 
1985 VA progress note stated that the veteran complained of a 
swelling problem between the legs, specifically, the scrotum 
and penis for one month.  The assessment was chafing of the 
foreskin.  A July 1994 VA medical certificate listed an 
impression of inguinal strain.  A May 1995 VA medical record 
noted complaints of groin pain.       

The evidence received since the January 1996 rating decision 
includes a January 1996 VA medical record stating that the 
veteran complained of a sharp pain in his right groin that 
started that morning.  The assessment was muscle strain.  A 
September 1996 record noted a chief complaint of right groin 
pain.  An August 1998 report from Dr. Betton stated that the 
veteran complained of pain in his groin and lower back.  A 
September 1998 report from Dr. Lon Burba noted that the 
veteran was complaining of a lot of groin pain.  A September 
1998 VA medical record stated that the veteran complained of 
painful testicles.  Upon examination, it was noted that there 
were no palpable groin nodes.  It was noted to be probably 
musculoskeletal in nature.          

This evidence had not been considered previously, but is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Rather, it is cumulative and 
does nothing toward relating current groin problems to the 
veteran's service.  The veteran has not, therefore, presented 
new and material evidence regarding the previously denied 
claim.  Accordingly, the claim to reopen the issue of 
entitlement to service connection for a groin injury is 
denied.  

				C. Tinea Pedis

The evidence of record at the time of the September 1987 
rating decision includes the veteran's SMR's, which include a 
February 1977 notes stating that the veteran complained of 
numbness in the toes with pain and itching and it was noted 
that he had bumps on the side of his toes.  The separation 
examination report was negative for treatment for, or a 
diagnosis of, tinea pedis.  A July 1987 VA examination report 
diagnosed tinea pedis, bilateral, and stated that there was 
no evidence of residuals of frostbite.  The report noted that 
pedal pulsations were normal.  There was some excoriation of 
skin between the lateral three toes, which was noted to be 
between the 3rd and 4th and 4th and 5th toes of either foot.  No 
other scarring or foot abnormality was seen.  

Evidence received since the September 1987 rating decision 
includes a 1995 report from Arkansas Primary Care Clinics 
which noted probable tinea pedis.  A June 1996 letter from 
John Barron, manager, National Medical Rentals, Inc., stated 
that he worked with the veteran for 14 years and that he 
observed a problem with his feet with skin peeling.  A May 
1999 VA examination report stated that examination of the 
feet revealed a callus over the ball of the left foot.  There 
were no nail changes and the vascular status appeared to be 
intact.  There were no skin ulcerations and no temperature 
changes were noted.  There were no scars or deformity and he 
had not had any amputations.  The impression was residuals of 
cold injury to the feet and hands.  A May 1999 VA progress 
note stated that the skin of the feet was intact, but that 
there was some evidence of fungal changes, which were noted 
to be severe.  The veteran reported that his feet were often 
pruritic.  A February 2001 VA examination report by Dr. 
William L. Steele stated that although it was possible that 
the veteran had had, in the past, tinea pedis based on some 
pigmented areas and the veteran's description of difficulty 
between the fourth and fifth toes, he was unable to relate 
his symptoms to the military service or service-connected 
frostbite.  A March 2001 VA examination report stated that 
the veteran had normal feet.  

This evidence had not been considered previously, but is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  It is cumulative and does 
not tend to relate the tinea pedis to service.  The veteran 
has not, therefore, presented new and material evidence 
regarding the previously denied claim.  Accordingly, the 
claim to reopen the issue of entitlement to service 
connection for tinea pedis is denied.  

			III.  Service Connection 

The veteran has claimed entitlement to service connection for 
a lumbar strain, hypertension, diabetes mellitus, and for a 
right shoulder impingement (claimed as a clavicular 
condition).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Certain diseases, 
such as hypertension and diabetes mellitus are subject to 
presumptive service connection.  See 38 C.F.R. § 3.309.  

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
non service-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a non service-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran's enlistment examination report, dated July 11, 
1975, listed his blood pressure as systolic 100, diastolic 
70.  February 1977 SMR's noted that the veteran complained of 
numbness in the toes with pain and itching and it was noted 
that he had bumps on the side of his toes.  On a report of 
medical history, dated March 28, 1978, the veteran checked 
that he had never been treated for a heart condition, high 
blood pressure, or diabetes.  A February 20, 1979, SMR notes 
that the veteran was complaining of pain in the upper back 
around the right shoulder area for the past three days.  The 
assessment was a muscle contusion.  A March 1979 SMR appeared 
to state that the veteran was complaining of pain under the 
shoulder.  The assessment was chronic muscle strain and 
chondromalacia (he also complained of right patella pain).  
It is not clear which shoulder was experiencing pain.  The 
veteran's separation examination report, dated July 6, 1979, 
is negative regarding any of the above-mentioned claims for 
service connection.  His blood pressure was listed as 
systolic 112, diastolic 74.    

A May 1985 VA progress note stated that the veteran 
complained of a swelling problem between the legs. On routine 
examination his blood pressure was listed as 150/104 and then 
as 130/85 in the sitting position.  

A July 1994 VA medical certificate listed an impression of 
inguinal strain.  

1995 reports from Dr. David C. Barnett note the 1994 motor 
vehicle accident and that he was seen for persistent neck, 
back, and shoulder pain following the accident.  It was 
stated that he had an acute cervical and lumbar strain, as 
well as a strain of his shoulder.  

1995 reports from Arkansas Primary Care Clinics include a 
notation of probable tinea pedis.  A February 1995 note 
listed his blood pressure as 100/60.    

A March 1995 report of lumbar spine X-rays listed a normal 
impression.  

May 1995 reports of CT scan and myelogram of the lumbar spine 
listed normal impressions.    

A June 1995 report of X-rays of the feet listed a normal 
impression.  

A September 1995 letter from Dr. Gordon Newbern noted that 
the veteran had been having low back pain since November 1994 
when he was injured in a motor vehicle accident.  It was also 
noted that four or five months later a heavy metal door at 
work struck his back.    

An October 1995 report from Dr. David A. Miles stated that 
electromyographic studies showed some mild irritation of the 
L-5 nerve root on the left side. 

A December 1995 VA progress note listed his blood pressure as 
137/96.  It was noted that he was having a lot of pain in the 
low back and neck.  It was noted that his blood pressure was 
slightly increased on that day and that it would be 
monitored.  The impression was lumbosacral pain and cervical 
pain, secondary to trauma.  A January 1996 VA medical record 
stated that the veteran complained of a sharp pain in his 
right groin that started that morning.  The assessment was 
muscle strain.  

A January 1996 medical report by Dr. Hal G. Astle noted a 
recent diagnosis of diabetes mellitus, adult onset, 
noninsulin requiring, February 1995.  It was stated that a CT 
scan of the head and low back was done due to a motor vehicle 
accident.  There was L5 nerve root impairment.  It was noted 
that he had motor vehicle accidents in November 1994 and 
March 1995.  His blood pressure was 130/92.  

A February 1996 progress note listed his blood pressure as 
142/79.  Neck and back pain was listed as the impression.  
Another February 1996 progress note stated that he chronic 
low back and neck pain.  It was stated that the veteran's 
original injury was on November 22, 1994 when he was rear-
ended by another car.  It was further stated that he re-
injured himself in March 14, 1995, at work.  A March 1996 
note listed his blood pressure as 129/86.  A March 1996 VA 
medical record notes low back pain and states that he had a 
history of a motor vehicle accident and subsequent low back 
injury.  Specifically, the report stated that he suffered a 
low back exacerbation after being hit by double doors while 
at work.  

A May 1996 VA note stated that the veteran had a history of a 
motor vehicle accident on November 22, 1994, with chronic 
neck and back pain since then.  A July 1996 note lists his 
blood pressure as 122/76.  An impression of chronic low back 
pain was listed.  A September 1996 VA EMG report stated that 
there was no evidence of an acute left lumbar radiculopathy.  
Another September 1996 record noted a chief complaint of 
right groin pain.    

A June 1996 statement by John Barron, manager, National 
Medical Rentals, Inc., stated that he worked with the veteran 
for 14 years and that he observed a problem with his feet 
with skin peeling.     

A December 1996 VA progress note listed his blood pressure as 
115/76.  It was noted that he had headaches.  

A December 1996 letter from Dr. Samuel B. Welch stated that 
the veteran had some moderate ethmoid sinusitis, but that he 
thought it was enough to account for his chronic headaches.  

A February 1997 VA progress note stated that physical 
examination was positive for muscle spasms of the paralumbar 
spinals.  The assessment was chronic low back pain.     

A February 1997 letter from Dr. Thomas M. Ward stated that 
the onset of diabetes did not seem to have been of long 
enough duration to correlate well with the overall duration 
of his pain from the frostbite.  Dr. Ward also stated that it 
was unlikely that the scenario that caused frostbite had any 
bearing on his developing hypertension later on in life.  An 
April 1997 report noted that his low back pain seemed to be 
about the same.  His lumbar spine series from St. Vincent's 
was noted to be negative.  The St. Vincent's report stated 
that there was no notable abnormality seen in the lumbar 
spine.  An April 1997 report from Dr. Kevin Roberts stated 
that the veteran complained of lumbar back pain, which he 
believed originated in 1994, following a motor vehicle 
accident.      

A May 1997 VA progress note listed an impression of sinusitis 
and frontal headaches.  An August 1997 VA progress note 
stated that the veteran complained of headaches when cold 
blows in his face.  It was noted that the headaches were 
mainly frontal in nature.  The veteran reported having sinus 
problems.  The examiner stated that it sounded like 
allergies.  

A November 1997 report from Dr. Kevin D. Roberts noted 
complaints of right shoulder pain with limited range of 
motion.  The veteran stated that he injured his shoulder 
originally in 1979.  It was noted to have gotten better, but 
he reported re-injuring it in a 1995 motor vehicle accident.  

A December 1997 medical report from Dr. David N. Collins 
listed and impression of "[r]ule out thickness rotator cuff 
tear."  This seemingly was referring to the right shoulder.  

A letter from Dr. Samuel B. Welch, dated in December 1997, 
indicated that it was his opinion that the veteran's long-
standing headaches may be related to his sinusitis, but that 
he was unaware of any connection between hearing loss and 
headaches.  He specifically stated "it is my professional 
opinion that these two are not related and the headaches are 
not in any way being aggravated by his hearing loss."  

A December 1997 report from Dr. David N. Collins listed an 
impression of "[r]ule out thickness rotator cuff tear."  

A letter from Dr. Hugo E. Jasin, dated in July 1998, noted 
that the veteran had a history of diabetes mellitus, 
diagnosed in 1994.  It was also noted that he had a motor 
vehicle accident in 1994, resulting in lumbar and cervical 
injury.  Finally, it was noted that he had pain on motion of 
the right shoulder, secondary to a football injury.  

An August 1998 report from Dr. Betton stated that the veteran 
complained of pain in his groin and lower back.  An August 
1998 report of an MRI of the right shoulder stated that there 
was moderate hypertrophic change of the acromioclavicular 
joint.  The supraspinatus tendon was abnormal in appearance, 
being thickened and having increased signal intensity 
consistent with tendonitis and/or tendinosus.  There was also 
a small focus of increased signal intensity on the T2-
weighted images suggesting a small partial thickness tear on 
the undersurface of the supraspinatus tendon.  

An August 1998 progress note listed an impression of, inter 
alia, hypertension.    

A September 1998 report from Dr. Lon Burba noted that the 
veteran was complaining of a lot of groin pain.  

September 1998 VA medical records noted complaints of a 
painful right shoulder.  X-rays were noted to be normal.  An 
exercise program was said to be needed for treatment.  He 
also complained of painful testicles.  Upon examination, it 
was noted that there were no palpable groin nodes.  It was 
noted to be probably musculoskeletal in nature.  

A November 1998 VA medical record noted an assessment of 
hypertension and stated that the veteran was taking Sudafed, 
but that he would stop.  The examiner stated that the veteran 
started Amlodipine.  

A December 1998 progress note listed his blood pressure as 
129/83.  An assessment of diabetes mellitus Type 2, 
hypertension, and neuropathy, controlled was listed.  A 
February 1999 VA progress note listed his blood pressure as 
136/86.  

A May 1999 VA examination report stated that examination of 
the feet revealed a callus over the ball of the left foot.  
There were no nail changes and the vascular status appeared 
to be intact.  There were no skin ulcerations and no 
temperature changes were noted.  There were no scars or 
deformity and he had not had any amputations.  The impression 
was residuals of cold injury to the feet and hands.  

A May 1999 VA progress note stated that the skin of the feet 
was intact, but that there was some evidence of fungal 
changes, which were noted to be severe.  The veteran reported 
that his feet were often pruritic.  Another May 1999 note 
listed an impression of headaches.   

A November 1999 note stated that the veteran had been 
experiencing bad pain in his shoulder that he hurt on the 
job.  

A December 1999 VA progress note listed an impression of 
right shoulder tendonitis.  

A 2000 report from Dr. Johnny K. Smelz diagnosed probable 
early impingement syndrome, right shoulder.  He stated that 
this was a degenerative condition.  

Duty Status Reports, dated in February 2000, indicate that 
the veteran injured his right shoulder in November 1999. 

A March 2000 progress note stated there was a history of a 
right shoulder injury and that he had re-injured the right 
shoulder at work.  

A June 2000 MRI report of the right upper extremity noted 
intratendinous tear in the supraspinatous tendon and stated 
that there may be a minimal partial tear at the articular 
surface resulting in a sliver of arthrographic contrast 
interposed between the tendons and greater tuberosity.

A June 2000 report stated that the veteran complained of 
right shoulder pain for the past 20 years and that he had an 
on-duty injury in November 1999.  

A July 2000 VA progress note reported upon physical 
examination that the veteran's right shoulder had limited 
abduction, good external rotation, and decreased internal 
rotation.      

A December 2000 report from Dr. W. Scott Bowen noted that a 
right shoulder arthroscopy with rotator cuff debridement and 
subacromial decompression with acromioplasty, distal clavicle 
resection, mini open rotator cuff repair and pain pump 
placement was performed.  The post-operative diagnosis was 
rotator cuff tear, 1 cm, nonretracted, with significant 
impingement and acromioclavicular joint arthritis.  Multiple 
reports dated in 2001 from Dr. W. Scott Bowen list 
impressions of status post right shoulder rotator cuff repair 
and of adhesive capsulitis, right shoulder/right shoulder 
adhesive encapsulitis and pain.    

A February 2001 VA examination report by Dr. William L. 
Steele stated that although it was possible that the veteran 
had had, in the past, tinea pedis based on some pigmented 
areas and the veteran's description of difficulty between the 
fourth and fifth toes, he was unable to relate his symptoms 
to the military service or service-connected frostbite.   

A March 2001 VA feet examination report stated that the 
veteran had normal feet.   

A June 2001 report from Dr. Gilbert C. Evans stated that the 
veteran had a frozen shoulder that was secondary to a rotator 
cuff injury acquired while working for the VA.  It was noted 
that the veteran also complained of low back pain that he 
attributed to the lifting of artillery shells.  The examiner 
stated that his low back pain was more likely due to a 
cumulative trauma disorder initiated by lifting artillery 
shells and made worse by work he did post-service.  

A June 2001 report from Dr. Christopher K. Mocek noted a 
chief complaint of chronic right shoulder pain with radiation 
to the right upper extremity.   

A November 2001 VA report stated that a successful arthrogram 
of the right shoulder had been completed.  

A June 2002 report from Dr. Thomas P. Rooney noted that the 
veteran gave a history of right shoulder problems since 1979.  
He also relayed having had an injury in 1999, while working 
at VA.  

An August 2002 VA progress note listed an impression of 
chronic low back pain, right shoulder pain, and diabetes.  

A May 2003 VA progress note listed an impression of, inter 
alia, diabetes, hypertension, and chronic back pain.  

				A.  Lumbar Strain

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

The record contains numerous reports referring to a 1994 
motor vehicle accident in which it is noted he did suffer a 
low back injury.  The evidence indicates that he re-injured 
his back as a result of an on-the-job accident in 1995.  The 
January 1996 report by Dr. Astle states that CT scan showed 
L5 nerve root impairment.  Numerous reports note the 
veteran's complaints of the veteran's low back pain.  The 
June 2001 report from Dr. Evans indicated that his low back 
pain was more likely due to a cumulative trauma disorder 
initiated by lifting artillery shells and made worse by work 
he did post-service.  To the extent that this could be 
interpreted as an attempt to relate the onset of back 
problems to service, it must be pointed out that there is no 
contemporaneous evidence of back problems in service.  Thus, 
there is no factual predicate to support the opinion.  To the 
contrary, the absence of contemporaneous evidence of back 
problems until the post service automobile accidence carries 
much more evidentiary value and outweighs the aforementioned 
medical opinion.

However, there is no evidence of record relating his low back 
pain to an injury in service.  The veteran's SMR's are 
negative for any treatment for, or diagnosis of, any low back 
condition.  In fact, the first evidence of record of any such 
complaints are 1995 reports from Dr. Barnett and these 
complaints were associated with the above-mentioned 1994 
motor vehicle accident.  Additionally, the veteran was 
separated from service in 1979.  Thus, there is a significant 
time period following his separation from service where there 
is a complete absence of treatment records for the claimed 
condition.  This lengthy period without treatment weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Accordingly, the veteran's claim of entitlement 
to service connection for a lumbar strain is denied.  

The Board has considered the veteran's statements submitted 
in support of his argument that he has a low back condition 
that should be service connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
               
				B.  Hypertension

VA defines hypertensive vascular disease as comprising either 
of two diagnoses: hypertension or isolated systolic 
hypertension confirmed by a prescribed number of measurements 
taken at prescribed intervals.  Hypertension is diastolic 
pressure predominantly 90 mm. or above.  Isolated systolic 
hypertension is systolic pressure predominantly 160 mm. or 
above.  Either condition is 10 percent disabling if the 
diastolic pressure is predominantly 100 mm. or greater, or 
the systolic pressure is predominantly 160 mm. or greater.  
38 C.F.R. § 4.104, Diagnostic Code 7101 and Note (1) (2003).  
Hypertensive vascular disease is presumed incurred in service 
if it was 10 percent or more disabling within one year 
following separation from service.  38 U.S.C.A. § 1112(a) 
(West 2002); 38 C.F.R. § 3.307, 3.309(a) (2003).

Here, the veteran's enlistment examination report, dated July 
11, 1975, listed his blood pressure as systolic 100, 
diastolic 70.  On a report of medical history, dated March 
28, 1978, the veteran checked that he had never been treated 
for a heart condition, high blood pressure, or diabetes.  
Additionally, the veteran's separation examination report, 
dated July 6, 1979, is negative regarding any of the above-
mentioned claims for service connection.  His blood pressure 
was listed as systolic 112, diastolic 74.    

The post-service reading was a 1985 VA progress note listing 
his blood pressure as 150/104, and then 130/85 in the sitting 
position.  A February 1995 private medical record listed his 
blood pressure as 100/60, but a December 1995 VA note listed 
it as 137/96.  In January 1996, it was 130/92.  In July 1996 
it was listed as 122/76.  In February 1996 it was 142/79.  In 
March 1996 it was 129/86 and in December 1996 it was listed 
as 115/76.  The February 1997 letter from Dr. Ward reads as 
though the veteran did, indeed, have hypertension, as it 
stated that it was unlikely that the scenario that caused 
frostbite had any bearing on the veteran developing 
hypertension later on in life.  Additionally, progress notes 
from 1998 list an impression of hypertension.  A November 
1998 VA medical record stated that the veteran started taking 
Amlodipine.  His blood pressure was listed as 129/83 in 
December 1998 and 136/86 in February 1999.  Most recently, a 
May 2003 VA progress note listed an impression of 
hypertension.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  

There is no competent medical opinion of record relating 
hypertension to the veteran's military service and VA is not 
required to obtain a medical opinion in this case.  In Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Federal 
Circuit held that the veteran is required to not only show 
that he or she is disabled, but also show some causal 
connection between his or her disability and the period of 
military service before VA is obligated to provide a medical 
examination or obtain a medical opinion.  Here, the medical 
evidence does not show a causal connection between 
hypertension and his period of military service.  
Additionally, there is no evidence that the veteran was 10 
percent disabled by hypertensive vascular disease of either 
type during the year following separation from service, 
consequently no presumption of incurrence in service can 
apply.  In sum, the preponderance of the evidence is against 
granting service connection for hypertensive vascular 
disease.

The Board has considered the veteran's statements submitted 
in support of his argument that he has hypertension that 
should be service connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



C.  Diabetes Mellitus

In the April 2004 hearing transcript, the veteran stated that 
he was diagnosed with diabetes in the 1990's.  He stated 
further that his condition did not start in service, but that 
it was aggravating his service-connected disabilities "as 
far as the feet and hands."  As such, the veteran's claim 
for entitlement to service connection for diabetes must be 
denied.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (On 
appeal from Board disallowance of increased rating for 
residuals of shell fragment wounds, the appellant argues that 
he is entitled to increased disability compensation because 
his service-connected conditions have made his life more 
difficult in his wheelchair (the result of his non-service-
connected back problem); i.e., he complains that his wrist 
hurts from pushing himself in his wheelchair and that his 
chest wounds cause him pain when getting in and out of his 
wheelchair and while using crutches.  The Court finds that 
the argument is the converse of the facts in Allen v. Brown, 
7 Vet. App. 439 (1995): that non-service-connected injuries 
are aggravating service-connected disabilities.  Because 
section 3.310(a) and Allen require that the service-connected 
condition be the causative factor, not the acted-upon factor, 
they are not applicable.)
 
The Board additionally notes that there is no competent 
medical opinion of record relating the veteran's diabetes 
mellitus to his active military service, nor is there any 
evidence that the veteran was 10 percent disabled by diabetes 
mellitus during the year following separation from service, 
consequently no presumption of incurrence in service can 
apply.  Accordingly, the veteran's claim of entitlement to 
service connection for diabetes mellitus must be denied.  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



D.  Right Shoulder

The Board acknowledges that the veteran's SMR's do show 
complaints of right shoulder pain.  Specifically, a February 
20, 1979 record stated that the veteran was complaining of 
pain in the upper back around the right shoulder area for the 
past three days.  The assessment was a muscle contusion.  
Additionally, a March 1979 SMR appeared to state that the 
veteran was complaining of pain under the shoulder.  The 
assessment was chronic muscle strain.  The veteran's 
separation examination report was negative for any diagnosis 
of a right shoulder condition.  The first post-service 
evidence of right shoulder pain are 1995 reports from Dr. 
Barnett, which note shoulder pain following the veteran's 
1994 motor vehicle accident.  It was stated that he had a 
strain of the shoulder.  In the November 1997 report from Dr. 
Roberts the veteran stated that he originally injured his 
shoulder in 1979.  It was noted to have gotten better, but 
was re-injured in a post-service motor vehicle accident (the 
report listed a date of 1995, but it must be presumed that it 
was reference to the November 1994 motor vehicle accident).  
A November 1999 note stated that the veteran had been 
experiencing pain in his shoulder that he hurt on-the-job.  
Duty status reports, dated in February 2000, note that he 
injured his right shoulder in November 1999.  A June 2000 
report stated that he complained of right shoulder pain for 
the past 20 years and that he had an on-the-job injury in 
November 1999.  The Board notes that the evidence shows that 
the veteran underwent a surgical procedure on his right 
shoulder in December 2000.  The post-operative diagnosis was 
rotator cuff tear, 1 cm, nonretracted, with significant 
impingement and acromioclavicular joint arthritis.  A June 
2002 report from Dr. Rooney noted that the veteran gave a 
history of right shoulder problems since 1979 and that he had 
an injury in 1999, while working at VA.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The first post-service evidence of record of any right 
shoulder complaints are 1995 reports from Dr. Barnett and 
these complaints were associated with the above-mentioned 
1994 motor vehicle accident.  Additionally, the veteran was 
separated from service in 1979.  Thus, there is a significant 
time period following his separation from service where there 
is a complete absence of 


treatment records for the claimed condition.  This lengthy 
period without treatment weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Accordingly, the veteran's claim of entitlement to service 
connection for a right shoulder condition is denied.  

There is no competent medical opinion of record relating a 
right shoulder condition to the veteran's military service 
and VA is not required to obtain a medical opinion in this 
case.  In Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), 
the Federal Circuit held that the veteran is required to not 
only show that he or she is disabled, but also show some 
causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion.  Here, the 
medical evidence does not show a causal connection between a 
right shoulder condition and his period of military service.

The Board has considered the veteran's statements submitted 
in support of his argument that he has a right shoulder 
condition that should be service connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed condition 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

New and material not having been presented, the claim to 
reopen the issue of direct service connection for headaches 
is denied.  

New and material not having been presented, the claim to 
reopen the issue of service connection for a groin injury is 
denied.  

New and material not having been presented, the claim to 
reopen the issue of service connection for tinea pedis is 
denied.  

Entitlement to service connection for a lumbar strain is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for a right shoulder 
condition is denied.


REMAND

As has been discussed above, legislative changes have been 
enacted which eliminate the concept of a well-grounded claim 
and redefine the obligations of VA with respect to the duty 
to provide notice and assistance.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claims.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159.  

In this case, the RO has failed to apply the changes 
instituted by the VCAA's enactment to the issues of whether 
timely Notices of Disagreement were filed for entitlement to 
an earlier effective date for service-connection for 
residuals of frostbite of the feet and an earlier effective 
date for service connection for hearing loss.  Under the 
circumstances, the Board has determined that it cannot issue 
a decision on the appellant's claims without prejudicing his 
right to due process under law.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The Board therefore concludes that due 
process considerations mandate that the RO must consider the 
appellant's claim under the recent legislative changes 
contained in the Veterans Claims Assistance Act and insure 
compliance with that legislation with respect to both the 
duty to assist and the duty to notify.  

At the April 2004 video conference hearing, the veteran 
indicated that he wanted a new VA examination with regard to 
his service-connected hearing loss.  

In September 2004, after this matter had been certified to 
the Board, a Counseling Record-Narrative Report, dated in 
July 2004, was received.  The report noted the veteran's 
combined service-connected disability rating.  It was also 
noted that the veteran believed that his service-connected 
disabilities have worsened.  Specifically, it was noted that 
his hearing loss had worsened over time and with his most 
recent employment.     

Accordingly, the Board has determined that the veteran should 
be scheduled for a VA audiological examination in order to 
assess the current nature and severity of the veteran's 
service-connected hearing loss.  

With regard to the issues of increased evaluations for 
residuals of frostbite of the right and left feet (with 
polyneuropathy and Raynaud's phenomenon), the most recent VA 
examinations were conducted in 2001.  The Board notes that 
the April 2002 SSOC stated that there would be future 
examination, "in about March 2003."  Thus, the veteran 
should be scheduled for a VA examination in order to assess 
the current nature of his left and right foot conditions.      

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should request 
that the veteran submit to VA any 
evidence in his possession pertinent to 
the claims on appeal.  Finally, the RO 
should also ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should request that the 
veteran submit to VA any medical or 
employment records relating to his 
hearing disability and to provide the 
names and addresses of any medical 
providers and employers who have records 
relevant to his claim.  Thereafter, any 
such records should be associated with 
the claims folder.    

3.  The RO should then schedule the 
veteran for an audiometric examination to 
determine the extent of his disability 
due to bilateral hearing loss.  The 
examiner 
should conduct testing to determine the 
decibel level of hearing loss in each ear 
and also should conduct speech 
recognition testing using the Maryland 
CNC word list.  The degree of any 
functional impairment or interference 
with daily activities, including 
employability, due to the service-
connected bilateral defective hearing 
disability should be described in detail.  
Any other necessary testing should also 
be conducted.  The claims folder and a 
copy of this REMAND must be provided to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.
  
4. The RO should schedule the veteran for 
VA peripheral vascular examination in 
order to assess the current nature and 
severity of his frostbite residuals for 
the applicable periods, to include all 
identifiable clinical residuals (to 
include Raynaud's phenomenon and 
polyneuropathy).  The examiner is 
requested to differentiate the symptoms 
attributable to the service-connected 
frostbite of the feet versus any other 
lower extremity condition that may be 
present, if this is reasonably medically 
feasible.  The examiner should state in 
the record whether the service-connected 
frostbite of the feet disability is 
manifested by any persistent moderate 
swelling, tenderness, redness, pain, 
numbness, cold sensitivity, arthralgia, 
tissue loss, nail abnormalities, color 
changes, locally impaired 
sensation, hyperhidrosis, or X-ray 
abnormalities (such as osteoporosis, 
subarticular punched out lesions, or 
osteoarthritis).  The examiners should 
determine the nature and severity of any 
peripheral neuropathy attributable to his 
service-connected frostbite of the feet.  
Additionally, all signs and symptoms of 
Raynaud's phenomenon should be discussed 
in detail.  The claims folder and a copy 
of this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.
   
5.  The RO should then readjudicate the 
claims on appeal and, thereafter, if the 
claims on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



